Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

This SEPARATION AND CONSULTING AGREEMENT (this “Agreement”) is made and entered
into as of February 28, 2012, by and between James R. Fox, a resident of the
State of North Carolina (“Consultant”), and Pike Electric Corporation, a
Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Consultant has been employed as the General Counsel, Vice President of
Risk Management and Corporate Secretary of the Company since September 18, 2006,
and previously entered into an amended employment agreement with the Company
dated June 6, 2009 (the “Employment Agreement”);

WHEREAS, Consultant desires to voluntary resign his employment by the Company as
of March 2, 2012 (the “Effective Date”), pursuant to Section 5(d) of the
Employment Agreement; and

WHEREAS, the parties wish to provide for the orderly transition of Consultant’s
duties and responsibilities to others, and Consultant has indicated his
willingness to provide consulting and advisory services to the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Resignation from Employment. Consultant hereby resigns as an officer of, and
from his employment with, the Company and from all other offices, committees and
positions he holds with the Company and any of its affiliates. If requested by
the Company, Consultant will execute any additional resignation letters, forms
or other documents which acknowledge his resignation from such employment,
positions, committees and offices.

2. Consulting Services. Consultant agrees that during the six (6) month period
commencing on the Effective Date (the “Consulting Period”) he shall provide
advisory and consulting services to provide transition assistance to the
Company’s personnel tasked with oversight of Consultant’s former duties;
provided, the foregoing shall not include the provision of legal services, which
may be provided through separate engagement and compensation. During the
Consulting Period, Consultant shall devote such time and attention to the
Company’s business as is necessary to fulfill his duties and responsibilities
under this Agreement.

3. Compensation; Business Expenses. For the services provided by Consultant
during the Consulting Period, the Company shall pay Consultant a consulting fee
of $5,000 per month during the Consulting Period. The Company shall pay or
reimburse Consultant for all reasonable bona fide business expenses incurred by
Consultant in the performance of services under this Agreement in accordance
with expense reimbursement plans consistent with policies in effect for
consultants to the Company generally.

4. Representations by Consultant. Consultant acknowledges and hereby represents
and warrants to the Company that Consultant believes, and, on Consultant’s own
free will, Consultant hereby affirms to the Company that:

(a) while an employee of the Company, (i) Consultant did not suffer any
discrimination by the Company or its affiliates on account of Employee’s age,
race, sex, disability, genetic information or any other protected
characteristic, (ii) Consultant did not suffer any discrimination as a result of
Consultant’s taking or applying to take any military, family or medical leave,
filing a workplace or safety complaint or engaging in any other protected
activity, (iii) in Consultant’s understanding, Consultant’s



--------------------------------------------------------------------------------

protected characteristics and protected activities, if any, were never a factor
in any adverse action taken toward Consultant by the Company, and
(iv) Consultant did not suffer any workplace injury incurred in the course of
Consultant’s employment with the Company that was not previously reported to the
Company;

(b) Consultant (i) has no knowledge of any factual matter that is or reasonably
could be considered a violation of law or Company policy by the Company, its
subsidiaries or anyone acting on their behalf or of any matter required to be
disclosed by or on behalf of the Company to any local, state or federal
governmental agency or entity or self-regulatory agency (each, a “Regulatory
Entity”) including but not limited to the U.S. Department of Labor, the U.S.
Securities and Exchange Commission, the New York Stock Exchange or the Equal
Employment Opportunity Commission, that has not been so disclosed as required,
including but not limited to “original information” under Regulation 21F of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (ii) has
not made or filed any complaint, charge, or grievance against the Company with
any Regulatory Entity;

(c) in making the Release in Section 10 below, Consultant is not relying on, and
has not relied on, any representation or statement by the Company, its
subsidiaries or anyone acting on their behalf with respect to any facts
surrounding the termination of his employment or rights he may have or assert in
connection therewith;

(d) if any fact on which Consultant relied in executing the Release is found to
be other than, or different from, the facts now believed by Consultant to be
true, Consultant expressly accepts and assumes the risk of such possible
difference in fact and acknowledges that the Release shall be and remains
effective notwithstanding any such difference in fact; and

(e) Consultant has not had any transactions that would require reporting under
Section 16 of the Exchange Act that were not previously reported.

5. Relationship of Parties. Consultant is acting under this Agreement as an
independent contractor of the Company and not as a Company employee. As such,
Consultant shall not have any claim against the Company for vacation pay, sick
leave, retirement benefits, Social Security, workers compensation, health or
disability benefits, unemployment insurance benefits or employee benefits of any
kind based on services performed during the term of this Agreement. Moreover,
Consultant shall not have any claim for compensation, remuneration,
reimbursement, or other monies except as expressly set forth in this Agreement.

6. Tax Matters. Under this Agreement, Consultant is an independent contractor of
the Company. Accordingly, the Company is not required to, and shall not,
withhold any income or employment taxes from the compensation paid Consultant
under Section 3, and Consultant shall pay all income and employment taxes with
respect to such compensation.

7. Covenants.

(a) Consultant acknowledges and agrees that Section 6 of the Employment
Agreement continues in full force and effect. Consultant and the Company agree
that, for purposes of Section 6 of the Employment Agreement only, Consultant
shall be deemed “employed” (as such term is used therein and not in
contravention of Section 5 above) for the duration of the Consulting Period and
that Consultant’s resignation pursuant to Section 1 of this Agreement does not
constitute “Termination of Employment” for purposes of Section 6 of the
Employment Agreement. Consultant and the Company further agree that the
“Termination Date” for purposes of Section 6 of the Employment Agreement will be
the earlier of expiration or termination of the Consulting Period.

 

2



--------------------------------------------------------------------------------

(b) In further consideration of the Company’s willingness to enter into this
Agreement and pay amounts provided for herein to which Employee is not otherwise
entitled, Employee hereby agrees:

(i) Not to allege that the ending of Consultant’s employment relationship with
the Company suggests any violation of law or Company policy;

(ii) Not to engage in actions contrary to the interests of the Company except:
(A) to enforce the terms of the Employment Agreement or this Agreement;
(B) pursue any rights to indemnification under the Company’s charter or bylaws
in effect as of the date hereof or under the Employment Agreement; or (C) to the
extent required by law; provided, however, that if Consultant receives a
subpoena or similar demand relating in any way to the Company, Consultant shall
promptly notify the Company so that the Company shall have the ability to seek
an appropriate protective order prior to Consultant making any disclosure in
response to such subpoena or demand;

(iii) Except as necessary or appropriate in connection with performing services
under this Agreement or otherwise approved by the Company, not to remove from
the custody of the Company, any documents, facsimiles, computer tapes, disks or
printouts, or other written or electronically-produced information of a
confidential nature;

(iv) To return to the Company any Company property in the Consultant’s
possession or otherwise given to Consultant for his use, including but not
limited to, credit cards, keys, identification badges, Company property, assets,
manuals, notes, reports, agreements of any kind or nature belonging to or
pertaining to the Company, except that Consultant may retain his Company iPad
and iPhone provided all Confidential Information (as defined in the Employment
Agreement) has been removed from such devices, following expiration of this
Agreement unless otherwise approved by the Company; and

(v) To give to the Company all passwords/encryption keys for Company-related
files which are password protected/encrypted.

8. Termination; Survival. The Consulting Period may be terminated effective
immediately by the Company for any reason by giving written notice of
termination to Consultant. The Consulting Period shall terminate automatically
upon the death or disability of Consultant. Sections 7, 10, 11 and 12 shall
survive any termination of this Agreement.

9. Obligations of the Company. Upon the earlier of the expiration of the
Consulting Period or the termination of the Consulting Period pursuant to
Section 8, Consultant shall be entitled to any accrued and unpaid compensation
and any business expenses properly incurred and eligible for reimbursement under
Section 3.

10. Release.

(a) In consideration for and as a condition to the payments and benefits
provided under the Employment Agreement, pursuant to Section 5(e) of the
Employment Agreement, Consultant, on behalf of himself and his heirs, executors,
administrators, successors and assigns, hereby will and does knowingly,
voluntarily, and irrevocably and unconditionally release and forever discharge
the Company and any entity which, directly or indirectly, is in control of, is
controlled by, or is under common control with, the Company, and all of their
respective present and former directors, managers, officers, agents, owners,
shareholders, members, employees, plans and plan trustees, representatives,
attorneys, divisions, subsidiaries, assigns, predecessors and successors, and
all persons acting by, through, under or in concert with any of them
(collectively, the “Released Parties”), from any and all claims, controversies,
actions,

 

3



--------------------------------------------------------------------------------

causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs, expenses and attorneys fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through Consultant’s
execution of this Agreement) and whether known or unknown, suspected, or claimed
against the Company or any of the other Released Parties, which Consultant, or
any of Consultant’s heirs, executors, administrators or assigns, may have, which
arise out of or are connected with Consultant’s employment with, or Consultant’s
separation from, the Company. The foregoing release in this Section 10(a)
(the “Release”) expressly covers, without limitation, any and all claims,
allegations, or violations that Consultant might have or raise under Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990 and the Americans with
Disabilities Amendments Act; the Rehabilitation Act; the Lilly Ledbetter Fairpay
Act; the Genetic Information Nondiscrimination Act, the National Labor Relations
Act; the Family and Medical Leave Act of 1993 as amended; the Civil Rights Act;
of 1866, as amended; the Worker Adjustment Retraining and Notification Act; the
Consultant Retirement Income Security Act of 1974; any applicable Consultant
Order programs; Sarbanes Oxley, or their state or local counterparts; or under
any other federal, state or local civil, whistleblower or human rights law, or
any other municipal, local, state or federal law, regulation, or ordinance; or
under any public policy, contract or tort, or under common law; or arising under
any policies, practices or procedures of the Company; any claim for breach of
contract, negligence, breach of fiduciary duty, breach of implied duty of good
faith and fair dealing, unfair competition, defamation, wrongful or unlawful
discharge, constructive discharge, retaliation, invasion of privacy, personal
injury, loss or injury to property, intentional or negligent infliction of
emotional distress, for past disputed or future wages, salary, bonuses,
earnings, equity awards, deferred compensation or other forms of compensation,
and any claim for costs, fees, or other expenses, including attorneys’ fees
incurred in these matters (all of the foregoing collectively referred to herein
as “Claims”).

(b) Consultant represents that Consultant has made no assignment or transfer of
any Claim or Claims, cause of action, or other matter covered by this
Section 10, and shall not, after the execution of this Agreement, assign or
attempt to assign any such interest.

(c) Consultant agrees that the Release does not waive or release any right or
claims that Consultant may have under the ADEA that arise after the Effective
Date.

(d) In signing this Agreement, Consultant acknowledges and intends that the
Release shall be effective to the fullest extent allowed by law as a bar to each
and every one of the Claims hereinabove mentioned or implied. If it is
determined by a court of competent jurisdiction that any Claim covered by the
Release cannot be waived as a matter of law, Consultant expressly agrees that
the remainder of the Release shall nevertheless remain valid and fully
enforceable as to the remaining released claims.

(e) Consultant further agrees that in the event Consultant should bring a Claim
seeking damages against a Released Party or in the event Consultant should seek
to recover against a Released Party on any Claims brought by a governmental
agency on Consultant’s behalf, the Release shall serve as a complete defense to
such Claims. Consultant agrees that if Consultant violates the Release by suing
the Company or the other Released Parties, Consultant shall pay all costs and
expenses defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees, and upon demand by the Company shall return all
payments received by Consultant under this Release.

(f) In consideration for and as a condition to the payments and benefits
provided and to be provided under this Agreement, Consultant agrees that
Consultant will, within 30 days after the earlier of the expiration of the
Consulting Period or the termination of the Consulting Period pursuant to
Section 8,

 

4



--------------------------------------------------------------------------------

deliver to the Company a fully executed release agreement substantially in a
form then used by and agreeable to the Company and which shall fully and
irrevocably release and discharge the Company and the then other Released
Parties from any and all claims, charges, complaints, liabilities of any kind,
known or unknown, owed to Consultant.

11. ADEA Release. Consultant, on behalf of himself and his heirs, executors,
administrators, successors and assigns, will and does release and forever
discharge the Released Parties from all manner of actions, causes of action,
suits, debts, accounts, judgments, claims and demands whatsoever (whether known
or unknown, legal, equitable or administrative) for which Consultant has or
might have claimed any of the above listed entities or persons to be legally
liable (in either an individual or official capacity) through the date of this
Agreement under the ADEA.

Consultant represents to the Company that he is aware, understands and agrees
that:

(a) in this Section 11, Consultant is voluntarily entering into and providing a
release of his claims under the ADEA;

(b) a portion of the payments and benefits provided or to be provided Consultant
pursuant to this Agreement constitute consideration that Consultant was not
entitled to receive before the date of this Agreement;

(c) Consultant was given twenty-one (21) days within which to consider this
Agreement;

(d) Consultant had and has the right to consult with an attorney regarding this
Agreement before signing this Agreement;

(e) Consultant may revoke this Section 11 at any time within seven (7) days
after the date of the execution of this Agreement, and this Section 11 will not
become effective or enforceable until the eighth (8th) day after the date of
this Agreement (on which day this Section 11 will automatically become effective
and enforceable unless previously revoked within such seven (7) day period); and

(f) CONSULTANT HAS CAREFULLY READ THIS SECTION 11, AND FULLY UNDERSTANDS EACH
AND EVERY TERM HEREIN.

In the event Consultant revokes this Section 11 in accordance with Section 11(e)
above, the Company shall not be required to pay Consultant any of the amounts
specified in Section 9 of this Agreement.

12. Dispute Resolution.

(a) Any dispute between Consultant and the Company arising out of this Agreement
or the performance or nonperformance of this Agreement, shall, upon the demand
of either Executive or the Employer, be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association as in effect at the time the arbitration is
commenced and the provisions of this subsection:

(i) The arbitration shall be conducted in Winston-Salem, North Carolina by a
panel of three impartial arbitrators selected in accordance with such rules,
unless the parties shall hereafter mutually agree in writing to have the
arbitration conducted by a single arbitrator.

 

5



--------------------------------------------------------------------------------

(ii) In conducting the arbitration and rendering their award, the arbitrators
shall give effect to the terms of this Agreement, including the choice of
applicable law and shall give effect to applicable statutes of limitations.

(iii) The costs of the arbitration, including the fees and expenses of the
arbitrators and of the American Arbitration Association, shall be allocated to
such parties as, and in such proportions as, the arbitrators shall determine to
be just and equitable, which determination shall be set forth in the award.

(iv) Judgment upon the award of the arbitrators may be entered by any court of
competent jurisdiction.

(b) Nothing in this Section 12 shall preclude any party from applying to a court
of competent jurisdiction for, and obtaining if warranted, preliminary or
ancillary relief pending the conduct of such arbitration, or an order to compel
the arbitration provided for herein.

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of
Consultant’s service with the Company. For purposes of clarification, Section 9
of the Employment Agreement continues in full force and effect and shall not be
amended by this Agreement.

14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Consultant and by a duly authorized representative of the
Company.

15. Governing Law. This Agreement, and any issue, claim or proceeding arising
out of or relating to this Agreement or the conduct of the parties hereto, shall
be governed by and construed in accordance with the laws of the State of North
Carolina without regard to conflicts or choice of law principles.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

17. Assignment. No party shall have any right to assign, mortgage, pledge,
hypothecate or encumber this Agreement in whole or in part, or any benefit or
any right accruing hereunder, without in any such case first obtaining the prior
written consent of the other party hereto.

18. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be deemed to be effectively
given (i) upon confirmation of facsimile, (ii) upon being sent by electronic
mail, (ii) one business day after being sent by overnight delivery and
(iii) three business days after being mailed by United States registered or
certified mail, return receipt requested and postage prepaid at the following
addresses:

If to the Company:

 

Pike Electric Corporation

    

100 Pike Way, PO 868

    

Mt. Airy, NC 27030

    

Attention:            Chairman & CEO

    

Telephone:          (336) 789-2171

        

Facsimile:           (336) 719-4229

    

 

6



--------------------------------------------------------------------------------

With a copy (which will not constitute notice) to:

Moore & Van Allen PLLC

100 N. Tryon St., Suite 4700

Charlotte, NC 28202

Attention:             James R. Wyche

Telephone:           (704) 331-1000

Facsimile:            (704) 339-5858

If to Consultant:

100 N. Cherry St., Suite 600

PO Box 21029

Winston-Salem, NC 27120

Facsimile:          (336) 722-8153

or to such other address as either party may designate by written notice to the
other, and shall be deemed to have been given upon receipt.

19. Miscellaneous. Any protection, benefits, rights or other provisions given to
the Company in this Agreement shall also be deemed to apply to, protect and
inure to the benefit of the Released Parties. Section or paragraph titles or
captions contained in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision of this Agreement.
All pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of person or
persons, firm or firms, corporation or corporations, and as context may require.

– Signature Page Follows –

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Consultant and the Company have caused this Agreement to be
executed, all as of the day and year first above written.

 

“Consultant”: /s/  James R. Fox James R. Fox “Company”: PIKE ELECTRIC
CORPORATION By:  

/s/  J. Eric Pike

Name:   J. Eric Pike Title:   Chairman & CEO

[Separation and Consulting Agreement]